Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections

1.	Claims 1, 2, 8, 16-18 are objected to because of the following informalities:  
a.	Per claim 1, line 4, change “the elongated slot” to –the elongated guide slots—.
b.	Per claim 1, line 5, change “sliding movement” to –a sliding movement--.
c.	Per claim 2, line 4, change “elongated slots” to –elongated guide slots--.
d.	Per claim 8, line 2, change “second first elastic structures” to –second elastic structures--.
e.	Per claim 16, line 2, change “first and second elastic structures” to –a first and second elastic structures of the elastic structure—
f.	Per claim 17, line 2, change “elongated slot” to –elongated guide slot--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

2.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-17 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being 	anticipated by Brusati et al. US5467254.

	Per claim 1 Brusati et al. teaches a docking system for facilitating a connection of an electronics module to a mating connector (see fig.6-7), the docking system comprising: first and second rails (38, see fig.3, 5-7; col.3, line 60-67, col.4, line 1-18 & col.4, line 55-64, “38 includes 40 and 50… first rail is the top rail as shown in figure 6 and second rail is the bottom rail as shown in figure 6”) that are separated from and oppose each other (fig.6), each of the first and second rails having an elongated guide slot (52, see fig.3 & 6; col.4, line 8-18), the elongated slot receiving a corresponding guide portion (92; col.5, line 6-12) of the electronics module (88) during sliding movement of the electronics module toward the mating connector (102, see fig.8; col.5, line 19-31); a first elastic structure (42) located on the first rail (38, see fig.3, 5-7, “top rail is first rail”), the first elastic structure (42) having a first engagement portion (80) extending into the elongated guide slot of the first rail (see fig.5 & 7); and a second elastic structure (42) located on the second rail (38, see fig.3, 5-7, “bottom rail is second 
	Per claim 2 Brusati et al. teaches the docking system of claim 1, wherein each of the elongated guide slots (52) has an insertion end (see fig.3 & 6; col.5, line 10-12) at which the electronics module (88) is to be inserted, each of the elongated guide slots further having a terminal end (see fig.3, 6 & 8) adjacent to the mating connector (102), each of the first and second elastic structures being located along the elongated slots at a middle region between the insertion end and the terminal end (see fig.3-7).  
	Per claim 3 Brusati et al. teaches the docking system of claim 1, wherein each of the first and second elastic structures (42) includes a curved middle region (80) between two fixed ends (see fig.4-5 & 7), the curved middle region being elastically moveable (see fig.5 & 7), the first engagement portion of the first elastic structure and the second engagement portion of the second elastic structure being located within the curved middle regions (see fig.3-7).  
	Per claim 4 Brusati et al. teaches the docking system of claim 3, wherein each of the elongated guide slots (52) of the first and second rails (38) is defined by two opposing walls and a connecting wall between the two opposing walls (see fig.3 &6), 
	Per claim 5 Brusati et al. teaches the docking system of claim 3, wherein the first elastic structure (42) is integrally formed with the first rail, the second elastic structure (42) being integrally formed with the second rail (see fig. 3, 5-7, “40 is coupled to 50 via the snap-in posts 66 which makes them integral components as shown in figure 6”).  
	Per claim 7 Brusati et al. teaches the docking system of claim 1, wherein the first and second rails (38) include fastening regions (66, see fig.3, 5 & 7) for permitting the first and second rails to be fixedly mounted to other structures (86), the first and second rails being fixedly mounted such that the distance between the first and second rails is approximately the width of the electronics module (see fig.6 & 8).  
	Per claim 8 Brusati et al. teaches the docking system of claim 1, wherein a height of the elongated guide slots (52) in regions outside the first and second first elastic structures (42) is greater than the height of the guide portions of the electronics module (see fig.6), the first and second elastic structures extending into the elongated guide slots (see fig.3, 5 & 7), the extending of the first and second elastic structures reducing the height of the elongated guide slots at the first and second elastic structures to be less than the height of the guide portions (see fig.3, 5 & 6-7, “the height of the elongated guide slots at the first and second elastic structures would be less than the height of the guide portions”).  
	Per claim 9 Brusati et al. teaches the docking system of claim 8, wherein the first engagement portion of the first elastic structure and the second engagement portion of the second elastic structure are configured to engage the guide portions of the electronics module during insertion and during operation of the electronics module (see fig.5-7; col.5, line 25-31).  
	Per claim 10 Brusati et al. teaches the docking system of claim 9, wherein the first and second elastic structures transition from a first shape to a second shape in response to the first and second engagement portions engaging the guide portions of the electronics module (see fig.5 & 7, ‘the elastic structure in fig.7 is flatter than fig.5”).  
	Per claim 11 Brusati et al. teaches the docking system of claim 10, wherein the first and second elastic structures transition from the second shape to the first shape in response to the electronics module being removed from the first and second rails (see fig.5 & 7; col.3, line 63-65, “resilient contact i.e. leaf-spring, Examiner notes that the resilient leaf spring would return to its original shape as shown in figure 5 when the electronic module is removed from the rails”).  
	Per claim 12 Brusati et al. teaches the docking system of claim 1, wherein the first engagement portion and the second engagement portion (80) are curved surfaces that extend, respectively, into the first and second elongated guide slots (see fig.5-7).  
	Per claim 13 Brusati et al. teaches the docking system of claim 1, wherein the electronics module is one of the group consisting of an Open Compute Project (OCP) module (90, PC boards; col.5, line 7) and an HDD storage module.  
	Per claim 14 Brusati et al. teaches the docking system of claim 1, wherein the first and second elongated guide slots receive laterally extending flanges of the 
	Per claim 15 Brusati et al. teaches a method of connecting an electronics module to a mating connector (see fig.6-7), the electronics module (88) including first and second guide portions (92; col.5, line 6-12, see fig.6, “top and bottom portions of 92”), the method comprising: inserting the first guide portion (92, see fig.6, “top portion”) of the electronics module into a first elongated guide slot (52, see fig.6, “top portion”) associated with a first rail (38, see fig.3, 5-7; col.3, line 60-67, col.4, line 1-18 & col.4, line 55-64, “38 includes 40 and 50… first rail is the top rail as shown in figure 6”); inserting the second guide portion (92, see fig.6, “bottom portion”) of the electronics module into a second elongated guide slot (52, see fig.6, “bottom portion”) associated with a second rail (38, see fig.3, 5-7; col.3, line 60-67, col.4, line 1-18 & col.4, line 55-64, “38 includes 40 and 50… second rail is the bottom rail as shown in figure 6”); while the first guide portion of the electronics module is within the first elongated guide slot and the second guide portion of the electronics module is within the second elongated guide slot, moving the electronics module toward the mating connector (see fig.6 & 8, col.3, line 12-17, col.5, line 19-31); and while the electronics module is moving toward the mating connector, limiting movement of the electronics module in a direction generally perpendicular to the movement toward the mating connector (see fig.6 & 7; col.5, line 25-31), the movement being limited by engagement of at least one of the first and second guide portions within an elastic structure (42) associated with the first or second rails (see fig.3-5 & 7). 
	Per claim 16 Brusati et al. teaches the method of claim 15, wherein the limiting includes engaging the first and second guide portions (92) with first and second elastic structures (42, see fig.3-7), the first elastic structure being associated with the first rail and the second elastic structure being associated with the second rail (see fig.3-7). 
	Per claim 17 Brusati et al. teaches the method of claim 15, wherein the elastic structure (42) extends into the first elongated slot associated with the first rail (see fig.3, 5 & 7). 
	Per claim 20 Brusati et al. teaches the method of claim 15, further including, after the limiting, forming a mechanical and electrical connection between a module connector on the electronics module and the mating connector (see fig.8, col.5, line 19-31, “the mating of the electronics module and mating connector would form a mechanical and electrical connection as shown in figure 8).

Claim Rejections - 35 USC § 103

3.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


Claims 6, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Brusati et al. US5467254.
 
	Per claim 6 Brusati et al. teaches the docking system of claim 3, wherein the first engagement portion (80) of the first elastic structure (42) exerts a force on the guide portion (92) of the electronics module (88), 
	Brusati et al. discloses substantially all the limitations of the claim(s) except for the force urging the guide portion against the other one of the two opposing walls of the first rail.  
	It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to rearrange the elastic structure of Brusati et al. to exert force on the other one of the two opposing walls of the first rail, because it ensures that the electronics module is securely coupled to the rail for a secured fit, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Per claim 18 Brusati et al. teaches the method of claim 17, 
	Brusati et al. discloses substantially all the limitations of the claim(s) except for wherein the limiting includes urging, by use of the elastic structure, the first guide portion against a wall defining the first elongated slot. 
	It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to rearrange the In re Japikse, 86 USPQ 70.
	Per claim 19 Brusati et al. teaches the method of claim 18, wherein the elastic structure transitions from a first shape to a second shape during the urging (see fig. 5 & 7). 
	
Email Communication

4.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Bicknese et al. US5552946 discloses a compliant rail for shock protection of a PCMCIA DA SD.
	Anderson et al. US6058016 discloses a system for direct docking of a storage device/carrier to a back plane of a support frame.
	Applicants are directed to consider additional pertinent prior are included on the Notice of References Cited (PTOL 892) attached herewith. The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL A MATEY/Examiner, Art Unit 2835